DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/21 has been entered.
Response to Amendment
The Amendment filed 02/24/21 has been entered. Claims 1 and 20 have been amended. Claims 1-21 are addressed in the following office action. 
Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  “expanded” should be “expandable”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2018/0235752) in view of Scanlon et al. (US 2007/0207186), both cited in previous office action.
Regarding claim 1, an invention relating to stents, Wen discloses (Fig. 1) a device (100) to increase airflow in a nasal passage comprising a tubular member (110 & 120) being open at extreme cylindrical ends (Par. 0040), said tubular member having a diameter smaller than a nasal passage accepting said tubular member (Par. 0069), said tubular member having an axially continuous curvilinear outer surface [i.e. exterior of element 120], and said tubular member being fabricated at least in part by an expandable polymeric material (120; Par. 0041 & 0061-0063) having a non-uniform wall thickness [Note, the expandable polymeric material can be non-smooth-surfaced material (Par. 0040)] and a length equal to or less than 40mm (Par. 0071). However, Wen fails to teach the expandable polymeric material having a wall thickness equal to or less than 2mm.
In the same field of endeavor, which is stents, Scanlon teaches expandable polymeric material having a non-uniform wall thickness of about 0.001270 to 6.4 mm. Additionally, Scanlon teaches that the wall thickness varies according to the size of the expanded material and the design requirements of the end-use application, for example, very small diameter tubular profiles used in medical applications or treatments [i.e. nasal reconstruction, nasal grafts, paranasal sinuses cancer etc. (Par. 0161)] can require even thinner wall thicknesses [Note, it is beneficial to patient safety to increase the graft wall strength and to minimize the wall thickness of the graft to minimize pressure drop through the graft and to enable the use of grafts in smaller sizes (Par. 0010)], and the optimum wall thickness can be experimentally determined by those skilled in the art of engineering (Par. 0120, 0159, 0176). Hence, wall thickness of an expanded material [i.e. wall thickness of an expandable polymeric material fabricating the tubular member] is a result effective parameter [i.e. controls pressure drop in tubular member] that a person of ordinary skill in the art would routinely optimize. 

Also, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen by making the wall thickness equal to or less than 2mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentations. “In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 9-14, Wen, as modified by Scanlon, discloses a device as described in claim 1. Wen further discloses wherein said polymeric material is reinforced [i.e. polymeric sleeve reinforced by base stent (Par. 0040 & 0063); wherein said device is reinforced by a metallic material (Par. 0061); wherein said polymeric material is a coating (120;  0063) on a material providing reinforcement and a surface of tubular material has openings [i.e. porous] (Par. 0040); wherein said reinforcement material has a wire-like shape and said polymeric material provides a continuous surface over said reinforcement material (Par. 0040 & 0063); for insertion onto the floor of the nasal cavity; and for insertion in the nasal passage (Par. 0041).  
Regarding claim 15, Wen, as modified by Scanlon, discloses a device as described in claim 1. Wen further discloses wherein said tubular member is crescent shaped [i.e. C-shaped] (Par. 0040 & 0056).

Regarding claim 17, Wen, as modified by Scanlon discloses a device as described in claim 1. Wen further discloses wherein said tubular member is fabricated from polymeric material in strands, and said strands are crisscrossed so as to expand to a preformed shape (Par. 0050 & 0063).16 Attorney Docket No. PON-00003  
Regarding claim 18, Wen, as modified by Scanlon, discloses a device as described in claim 9. Wen further discloses wherein at least one of said polymeric materials and reinforcement materials is biodegradable (Par. 0061 & 0063).  
Regarding claim 20, Wen discloses (Fig. 1) a method to increase airflow in a nasal passage of a patient (Abstract) comprising: inserting into a nasal passage a tubular member (100) having open ends being open at its extreme cylindrical ends, said tubular member having a flexible preform shape (Par. 0040-0041), said shape having a diameter smaller than a nasal passage accepting said tubular member (Par. 0069), said tubular member having an axially continuous curvilinear outer surface [i.e. exterior of element 120], said tubular member being fabricated at least in part by an expandable polymeric material (120; Par. 0041 & 0061-0063) having a non-uniform thickness [Note, the expandable polymeric material can be non-smooth- surfaced material (Par. 0040)] and a length less than 40mm (Par. 0071); and expanding said tubular member within said nasal passage by mechanical expanding [i.e. balloon-expansion or self-expansion] (Par. 0061 & 0074). However, Wen fails to teach the expandable polymeric material having a thickness equal to or less than 2mm.
Scanlon teaches expandable polymeric material having a non-uniform wall thickness of about 0.001270 to 6.4 mm. Additionally, Scanlon teaches that the wall thickness varies according to the size of the expanded material and the design requirements of the end-use application, for example, very small diameter tubular profiles used in medical applications or treatments [i.e. nasal reconstruction, nasal 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric material thickness of Wen device from having between 0.001270 to 6.4 mm, as taught by Scanlon, to equal to or less than 2mm because applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Also, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen by making the thickness equal to or less than 2mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentations. “In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Wen, as modified by Scanlon, discloses the method described in claim 20. Wen discloses further including scanning a patient's nasal passage and preforming the tubular member before insertion into the patient's nasal passage (Par. 0040-0041, 0069, 0071). Note, the intended .
Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wen, in view Scanlon, as applied to claim 1 above, and further in view of Igaki (US 2013/0297002), cited in previous office action.
Regarding claims 2-3, Wen, as modified by Scanlon, discloses the device of claim 1. Also, Wen discloses the tubular member can be fabricated from poly-L-lactide [PLLA] (Par. 0061), and the tubular member is self-expandable (Par. 0074). However, Wen fails to disclose wherein said polymeric material is in part expandable by heat; and wherein said heat is provided by heat from a patient's body.  
In the same field of endeavor, which is stents, Igaki teaches wherein a stent comprising a polymeric material [i.e. PLLA]; wherein the polymeric material is in part expandable by heat; and wherein said heat is provided by heat from a patient's body (Par. 0066 & 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen, in view of Scanlon, to have wherein said polymeric material is in part expandable by heat; and wherein said heat is provided by heat from a patient's body, as taught by Igaki, since it has been held to be within the general skill of a worker, in the art, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 4-5 and 8, Wen, as modified by Scanlon, discloses the device of claim 1. Also, Wen discloses the tubular member can be fabricated from poly-L-lactide [PLLA] (Par. 0061), and the tubular member is self-expandable (Par. 0074). However, Wen fails to disclose wherein said polymeric material is in part expanded moisture; wherein said moisture is provided by a patient's body; and wherein the tubular member is in part expanded by at least two methods of the group of methods including heat15 Attorney Docket No. PON-00003 provided by the patient's body, moisture provided by the patient's body and irradiation.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen, in view Scanlon, to have wherein said polymeric material is in part expanded by moisture; wherein said moisture is provided by a patient's body; and wherein the tubular member is in part expanded by at least two methods of the group of methods including heat15 Attorney Docket No. PON-00003 provided by the patient's body, moisture provided by the patient's body and irradiation, as taught by Igaki, since it has been held to be within the general skill of a worker, in the art, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Wen, in view of Scanlon, as applied to claim 1 above, and further in view of DaBeer et al. (US 2003/0216804), cited in previous office action.
	Regarding claim 6, Wen, as modified by Scanlon, discloses the device of claim 1. Also, Wen discloses the tubular member can be fabricated from poly-L-lactide [PLLA] (Par. 0061), and the tubular member is self-expandable (Par. 0074). However, Wen fails to further disclose wherein said polymeric material is in part expanded by irradiation.  
	In the same field of endeavor, which is stents, DeBeer, teaches where wherein a stent comprising a polymeric material; wherein said polymeric material is in part expanded by irradiation [i.e. radio-frequency electromagnetic waves (RF)] (Par. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen, in view Scanlon, to have wherein said .
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Wen, in view of Scanlon and DaBeer, as applied to claim 6 above, and further in view of Gale et al. (US 2008/0033523), cited in previous office action.
Regarding claim 7, Wen, in view of Scanlon and DaBeer, discloses a device as described in claim 6.  However, DaBeer fails to teach wherein said irradiation is by a near-infrared lamp.  
In the same field of endeavor, which is stents, Gale teaches wherein said irradiation is by a near-infrared lamp (Par. 0048).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen, in view of Scanlon and DaBeer, to have wherein said irradiation is by a near-infrared lamp, as taught by Gale. Doing so would have been yielded predictable results, namely, provided a source of irradiation to trigger self-expansion of the stent.
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Wen, in view of Scanlon, as applied to claim 9 above, and further in view of Ward et al. (US 2009/0036975), cited in previous office action.
Regarding claim 19, Wen, as modified by Scanlon, discloses a device as described in claim 9. Wen fails to further disclose wherein at least one of said polymeric materials and reinforcement materials is a piezoelectric material.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen, in view of Scanlon, to have wherein at least one of said polymeric materials and reinforcement materials is a piezoelectric material. Doing so would provide a delivery mechanism to deliver a therapeutic effect (Par. 0034), as taught by Ward.
Response to Arguments
Applicant's arguments filed 06/19/20 have been fully considered but they are not persuasive. Applicant argues that the prior art reference Wen fails to disclose said tubular member having an axially continuous curvilinear outer surface. Examiner respectfully disagrees. Wen discloses a tubular member (100; Fig. 1) having an axially continuous curvilinear outer surface [i.e. exterior of element 120].
Also, Applicant argues Wen fails to disclose “a device to increase airflow in a nasal passage wherein an expandable polymeric material has a non-uniform thickness”. Examiner respectfully disagrees. Wen discloses an expandable polymeric material (120; Par. 0041 & 0061-0063) having a non-uniform wall thickness [Note, the expandable polymeric material can be a non-smooth-surfaced material (Par. 0040), meaning the surface is rough or uneven and therefore has non-uniform thickness]. Additionally, Scanlon teaches that the wall thickness varies according to the size of the expanded material and the design requirements of the end-use application, for example, very small diameter tubular profiles used in medical applications or treatments [i.e. nasal reconstruction, nasal grafts, paranasal sinuses cancer etc. (Par. 0161)] can require even thinner wall thicknesses [Note, it is beneficial to patient safety to increase the graft wall strength and to minimize the wall thickness of the graft to minimize pressure drop through the graft and to enable the use of grafts in smaller sizes (Par. 0010)], and the optimum wall thickness can be experimentally determined by those skilled in the art of engineering (Par. 0120, 0159, 0176). Hence, wall thickness of an expanded material [i.e. wall thickness of 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771        

/MELANIE R TYSON/Primary Examiner, Art Unit 3771